Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 1 of 7 PageID #:1747




                      EXHIBIT A
              Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 2 of 7 PageID #:1748


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                            Northern District of Illinois
         Wacker Drive Executive Suites, LLC, et al.
                                                                                )
                                Plaintiff                                       )
                                   V.                                           )          Civil Action No. 1: 18-cv-5492
         Jones Lang LaSalle Americas (Illinois), LP                             )
                                                                                )
                               Defendant                                        )
                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                    Service Employees International Union, Local 1 c/o Tom Balanoff
                                              111 E. Wacker Drive., Suite 1700, Chicago, IL 60601
                                                        (Name of person to whom this subpoena is directed)

    ,i Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached rider.



     Place: 100 N. Riverside Plaza, Suite 2150, Chicago, IL 60606                          Date and Time:
                                                                                                              11/21/2019 5:00 pm

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or

 I
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

     Place,

                                                                                       I   Date and Time,



       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:          10/22/2019

                                   CLERK OF COURT


                                            Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiff, Wacker Drive Executive Suites, LLC, et al.                    , who issues or requests this subpoena, are:
Anna M. Ceragioli, (312) 233-1550, aceragioli@stephanzouras.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 3 of 7 PageID #:1749
Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 4 of 7 PageID #:1750
  Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 5 of 7 PageID #:1751




                                          Subpoena Rider

        1.    The Service Employees International Union, Local 1 (“SEIU 1” or “You”) shall
mean any officers, directors, managers, agents, representatives, attorneys, employees, affiliates, or
any other person in possession or control of documents responsive to the document requests set
forth below.

        2.      The terms “CORRESPONDENCE” and “COMMUNICATION” shall include, but
not be limited to, emails, text messages, letters, memorandum, voicemails, social media messaging
applications, and transcripts of conversations.

        3.      The “RELEVANT PERIOD” refers to the time period of January 1, 2014 through
the present.

        4.      “JLL” shall refer to Jones Lang Lasalle Americas (Illinois) LP and any of its
officers, directors, managers, agents, representatives, attorneys, employees, affiliates, or any other
person affiliated with JLL.

      5.     The term “CHICAGO LOOP BUILDINGS” shall refer to the following buildings
managed by JLL:

           a.   1 N. Franklin Street;
           b.   101 N. Wacker Drive;
           c.   111 S. Wacker Drive;
           d.   111 W. Jackson Boulevard;
           e.   123 N. Wacker Drive;
           f.   125 S. Wacker Drive;
           g.   175 W. Jackson Boulevard;
           h.   180 N. LaSalle Street;
           i.   20 N. Wacker Drive;
           j.   200 W. Adams Street;
           k.   200 W. Jackson Boulevard;
           l.   224 S. Michigan Avenue;
           m.   231 S. LaSalle Street;
           n.   26 S. Wabash Avenue;
           o.   71 S. Wacker Drive.

        6.      Privilege: If any DOCUMENT or tangible thing is withheld under a claim of
privilege or other protection, so as to aid the Court and the parties hereto in determining the validity
of the claim or privilege or other protection, please identify, in a privilege log, the DOCUMENTS
or things as to which SEIU 1 is making a claim of privilege and provide the following information
with respect to any such DOCUMENT:

                a. The type of DOCUMENT involved, the date of the DOCUMENT, and a brief
                   description of the nature and contents of the DOCUMENT with sufficient
                   particularity to enable the Court and parties hereto to identify the DOCUMENT;
  Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 6 of 7 PageID #:1752




               b. The privilege(s) or other doctrine(s) upon which SEIU 1 intends to rely;

               c. The facts upon which SEIU 1 relies in support of its contention that it may
                  withhold the DOCUMENT;

               d. The names, addresses, telephone numbers and occupations or positions of
                  individuals known or believed by SEIU 1 to have knowledge concerning the
                  factual basis for its assertion that it may withhold the DOCUMENT;

               e. The name, address, telephone number and occupation or position of the
                  individual from whom the DOCUMENT emanated; and,

               f. The name, address, telephone number and occupation or position of the
                  individual from whom the DOCUMENT or a copy thereof was sent or received.

        7.      Partial Production and Inability to Locate: Whenever SEIU 1 objects to a particular
request, or portion thereof, SEIU 1 must produce all DOCUMENTS called for which are not
subject to the objection. Similarly, whenever a DOCUMENT is not produced in full, please state
with particularity the reason(s) it is not being produced in full, and describe, to the best of SEIU
1’s knowledge, information or belief, and with as much particularity as possible, those portions of
the DOCUMENT which were not produced. Moreover, if after exercising due diligence, SEIU 1
is unable to determine the existence of any DOCUMENTS or things falling within a production
request, SEIU 1 shall so state in written response.

        8.    Orderly Response: The DOCUMENTS or tangible things produced for inspection
shall be produced as they are kept in the usual course of business, or organized and labeled to
correspond with the numbered requests to which they are responsive.

       9.      Construction of “and” and “or”: As used herein, the words “and” and “or” shall be
construed both conjunctively and disjunctively, and each shall include the other wherever such
dual construction will serve to bring within the scope of this request any DOCUMENTS which
would otherwise not be brought within its scope.

       10.      Construction of Singular and Plural Forms: As used herein, the singular form shall
include the plural and vice versa whenever such dual construction will serve to bring within the
scope of this request any DOCUMENTS which would otherwise not be brought within its scope.

        11.    In producing the requested DOCUMENTS, SEIU 1 is required to furnish all
DOCUMENTS available to it, including, but not limited to, DOCUMENTS in possession, custody,
or control of SEIU 1’s attorneys, consultants, advisors, agents, associates or employees.
 Case: 1:18-cv-05492 Document #: 136-1 Filed: 09/30/20 Page 7 of 7 PageID #:1753




                               DOCUMENT REQUESTS

     1.      Produce all correspondence and communications between you (and/or any of your
members) and JLL for the relevant period regarding:

          a. Labor relations at any of the Chicago Loop Buildings JLL manages or managed;

          b. Access to any of the Chicago Loop Buildings JLL manages or managed;

          c. Tenant(s) use of nonunion movers and/or nonunion contractors at any Chicago
             Loop Buildings JLL manages or managed; and

          d. This lawsuit.
